     Case 3:19-cv-00009-BEN-BGS Document 39 Filed 04/16/21 PageID.187 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT

 9                        SOUTHERN DISTRICT OF CALIFORNIA

10
11    VANESSA THOMPSON, an individual,    )           Case No.: 3:19-cv-00009-BEN-BGS
                         Plaintiff,       )
12                                        )           ORDER GRANTING MOTION TO
13    v.                                  )           WITHDRAW AS ATTORNEY OF
                                          )           RECORD
14    TRANSUNION, LLC, a Delaware limited
                                          )
      liability company; DOUGLAS,
15                                        )           [ECF No. 38]
      CHANCELLOR, MEYERS &
                                          )
16    ASSOCIATES, LLC, a Missouri limited
                                          )
      liability company; and SUN CASH OF
17                                        )
      SD, LLC,
                                          )
18                       Defendant.       )
19
20   I.    INTRODUCTION
21         On January 3, 2019, Plaintiff VANESSA THOMPSON, an individual (“Plaintiff”)
22   brought this action against Defendants TRANSUNION, LLC, a Delaware limited liability
23   company (“Trans Union”); DOUGLAS, CHANCELLOR, MEYERS & ASSOCIATES,
24   LLC, a Missouri limited liability company (“DCMA”); and SUN CASH OF SD, LLC
25   (“Sun Cash”) (collectively, “Defendants”) for violations of (1) the Fair Credit Reporting
26   Act, 15 U.S.C. § 1681, et seq.; (2) California Consumer Credit Reporting Agencies Act,
27   CAL. CIV. CODE § 1785.3; (3) Fair Debt Collection Practices Act, 15 U.S.C. §1692, et
28   seq.; (4) Rosenthal Fair Debt Collection Practices Act, CAL. CIV. CODE §§ 1788-188.32.
                                                -1-
                                                                            3:19-cv-00009-BEN-BGS
     Case 3:19-cv-00009-BEN-BGS Document 39 Filed 04/16/21 PageID.188 Page 2 of 4



 1   Compl. However, on October 3, 2019, the Court closed this case given on all defendants
 2   had been dismissed with prejudice. See ECF 30, 31, and 37.
 3          Although the case is closed, on April 2, 2021, Yana A. Hart, counsel for Plaintiff,
 4   filed the instant Motion to Withdraw as Counsel of Record (the “Motion”). ECF No. 38.
 5   She advises that Plaintiff will continue to be represented by the other counsel from
 6   Kazerouni Law Group, APC, and as such, would not be prejudiced. ECF No. 38 at 2.
 7   She also states that she seeks to withdraw because she was no longer an associate of the
 8   firm. Declaration of Yana A. Hart in Support of Motion to Withdraw, ECF No. 38-1
 9   (“Hart Decl.”) at 2, ¶ 2. Her declaration states that a copy of this motion was mailed to
10   Plaintiff. Id. at 2, ¶ 3.
11   II.    LEGAL STANDARD
12          An attorney may not withdraw as counsel except by leave of court, permitting the
13   party to either appear on the party’s own behalf or substitute other counsel in as counsel
14   of record. S.D. Cal. Civ. R. 83.3(f)(1); see also P.I.C. Int’l, Inc. v. Gooper Hermetic, Ltd.,
15   No. 3:19-CV-00734-BEN-LL, 2020 WL 2992194, at *1 (S.D. Cal. June 4, 2020). Under
16   the Local Rules, “[o]nly natural persons representing their individual interests in propria
17   persona may appear in court without representation by an attorney permitted to practice
18   pursuant to Civil Local Rule 83.3.” S.D. Cal. Civ. R. 83.3(k).
19          A motion to withdraw must (1) be served on the adverse party and moving
20   attorney’s client and (2) include a declaration regarding service of the motion on those
21   parties. S.D. Cal. Civ. R. 83.3(f)(3). “Failure to . . . file the required declaration of service
22   will result in a denial of the motion.” S.D. Cal. Civ. R. 83.3(f)(3)(b). California law
23   governs issues of ethics and professional responsibility in federal courts. See, e.g.,
24   Radcliffe v. Hernandez, 818 F.3d 537, 541 (9th Cir. 2016) (“California law governs
25   questions of conflicts of interest and disqualification”); see generally RESTATEMENT
26   (THIRD) OF THE LAW GOVERNING LAWYERS § 1 cmt. b (2000) (“Federal district
27   courts generally have adopted the lawyer code of the jurisdiction in which the court sits,
28   and all federal courts exercise the power to regulate lawyers appearing before them.”);
                                                    -2-
                                                                                  3:19-cv-00009-BEN-BGS
     Case 3:19-cv-00009-BEN-BGS Document 39 Filed 04/16/21 PageID.189 Page 3 of 4



 1   but see Unified Sewerage Agency of Washington Cty., Oregon v. Jelco, Inc., 646 F.2d
 2   1339, 1342 n.1 (9th Cir. 1981) (“We express no opinion on the law to apply where the
 3   district court has not designated the applicable rules of professional responsibility (e.g.,
 4   state law, the Model Code of Professional Responsibility, or a federal common law of
 5   professional responsibility).”). Under Rule 1.16 of California’s Rules of Professional
 6   Conduct, effective June 1, 2020, subdivision (a) governs mandatory withdrawal while
 7   subdivision (b) governs permissive withdrawal.
 8          “In ruling on a motion to withdraw as counsel, courts consider: (1) the reasons why
 9   withdrawal is sought; (2) the prejudice withdrawal may cause to other litigants; (3) the
10   harm withdrawal might cause to the administration of justice; (4) the degree to which
11   withdrawal will delay the resolution of the case.” Garrett v. Ruiz, 2013 WL 163420 (S.D.
12   Cal. Jan. 14, 2013); see also Bernstein v. City of Los Angeles, No. CV1903349PAGJSX,
13   2020 WL 4288443, at *1–2 (C.D. Cal. Feb. 25, 2020) (same).
14   III.   DISCUSSION
15          In the present case, Ms. Hart seeks permissive withdrawal because she is no longer
16   a member of the law firm that represents Plaintiff. Hart Decl. at 2, ¶ 2. Ms. Hart has
17   submitted the declaration required by the local rules attesting to service on her client and
18   the parties. See Hart Decl. Although the Court questions whether the request is moot
19   given there are no remaining defendants in this case, and the case is presently closed, see,
20   e.g., Tur v. YouTube, Inc., 562 F.3d 1212, 1214 (9th Cir. 2009) (“[A]n issue is moot when
21   deciding it would have no effect within the confines of the case itself.), the Court also
22   finds no harm in granting the request. Given the case is closed and Plaintiff will continue
23   to be represented by other members of the firmed retained by Plaintiff, Kazerouni Law
24   Group, APC, Plaintiff will suffer no prejudice by the Court granting this request. Further,
25   with no defendants in the case, none of the other parties will suffer prejudice by the Court
26   granting the request.
27   IV.    CONCLUSION
28          For the above reasons, the Court GRANTS the Motion as follows:
                                                  -3-
                                                                              3:19-cv-00009-BEN-BGS
     Case 3:19-cv-00009-BEN-BGS Document 39 Filed 04/16/21 PageID.190 Page 4 of 4



 1         1.     Yana M. Hart’s Motion to Withdraw as Counsel of Record is GRANTED.
 2         2.     The Clerk of Court shall update the docket to reflect the withdrawal of Ms.
 3    Hart, as counsel of record for Plaintiff.
 4         3.     Ms. Hart shall immediately serve Plaintiff with a copy of this Order and
 5    thereafter file a proof of service to confirm the same.
 6         4.     Because this case is closed, Plaintiff’s counsel need not file any further
 7    motions to withdraw if any other members of Kazerouni Law Group, APC, the firm
 8    retained by Plaintiff, change in the future.
 9         IT IS SO ORDERED.
10    DATED:      April 15, 2021
11                                                         HON. ROGER T. BENITEZ
                                                            United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -4-
                                                                             3:19-cv-00009-BEN-BGS
